                                                                                   FILED
                     UNITED STATES DISTRICT COURT                                NOVO 4 2020
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION                                             ~·~
                                                                                         'oEPCU<
                                                                                -+--A~--

                                 CASE NO: 5:20-MJ-12       42-
UNITED STATES OF AMERICA                   )
                                           )
      V.                                   )
                                           )    CRIMINAL INFORMATION
NATHANIEL A. MEADOWS                       )
                                           )

   The United States Attorney charges:

                                    COUNT ONE

      THAT on or about May 17, 2020, on the Fort Bragg Military Reservation, an

area within the special maritime and territorial jurisdiction of the United States

and within the Eastern District of North Carolina, NATHANIEL A. MEADOWS,

did willfully injure or commit a depredation against property of the United States,

or a department or agency thereof, to wit: a security gate arm, in violation of Title

18, United States Code, Section 1361; and that the damage of such property did not

exceed the sum of $1,000 .


                                    COUNTTWO

      THAT on or about May 17, 2020, on the Fort Bragg Military Reservation, a n

area within the special maritime and territorial jurisdiction of the United States

and within the Eastern District of North Carolina, NATHANIEL A. MEADOWS,

did reenter or was found within said Reservation after having been removed there




           Case 5:20-mj-02242-KS Document 1 Filed 11/04/20 Page 1 of 2
from or ordered not to reenter by an officer or person in command or charge t hereof,

in violation of Title 18, United States Code, Section 1382.




                                           ROBERT J. HIGDON, JR.
                                           UNITED STATES ATTORNEY

                                           BY:  ~~             ,a____
                                           ANTONINO C. MONEA
                                           Special Assistant United States Attorney
                                           XVIII Airborne Corps & Ft Bragg




          Case 5:20-mj-02242-KS Document 1 Filed 11/04/20 Page 2 of 2
